 

Non-Employee Director – Initial Award

Exhibit 10.2

 

QUOTIENT TECHNOLOGY INC.

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

 

Quotient Technology Inc. (f/k/a Coupons.com Incorporated) (the “Company”) has
granted to the Participant an award (the “Award”) of certain units pursuant to
the Quotient Technology Inc. 2013 Equity Incentive Plan (the “Plan”), each of
which represents the right to receive on the applicable Settlement Date one (1)
share of Stock, as follows:

 

Participant:  

%%LAST_NAME%-%, %%FIRST_NAME%-%

Date of Grant:

 

%%OPTION_DATE,'Month DD, YYYY'%-%

Total Number of Units:

%%TOTAL_SHARES_GRANTED,'999,999,999'%-%, subject to adjustment as provided by
the Restricted Stock Units Agreement.

Settlement Date:

Except as provided by the Restricted Stock Units Agreement, the date on which a
Unit becomes a Vested Unit.

Vesting Start Date:

[Date Service Commences]

Vested Units:

Except as provided in the Restricted Stock Units Agreement or the Plan, and
provided that the Participant’s Service as a Director has not terminated prior
to the applicable date, the number of Vested Units (disregarding any resulting
fractional Unit) as of any date is determined by multiplying the Total Number of
Units by the “Vested Ratio” determined as of such date, as follows:

 

 

 

Vested Ratio

 

Prior to first anniversary of Vesting Start Date

0

 

On first anniversary of Vesting Start Date (the “Initial Vesting Date”)

1/4

 

Plus

 

 

For each additional period of one year of the Participant’s Service from the
Initial Vesting Date until the Vested Ratio equals 1/1, an additional

1/4

 

By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Award is governed by this Grant Notice and by the provisions of the Restricted
Stock Units Agreement and the Plan, both of which are made a part of this
document, and by the Superseding Agreement, if any.  The Participant
acknowledges that copies of the Plan, the Restricted Stock Units Agreement and
the prospectus for the Plan are available on the Company’s internal web site and
may be viewed and printed by the Participant for attachment to the Participant’s
copy of this Grant Notice.  The Participant represents that the Participant has
read and is familiar with the provisions of the Restricted Stock Units Agreement
and the Plan, and hereby accepts the Award subject to all of their terms and
conditions.

 

QUOTIENT TECHNOLOGY INC.

 

PARTICIPANT

 

 

 

By:

 

 

 

 

Connie Chen

 

Signature

 

General Counsel, Compliance Officer & Secretary

 

 

 

 

 

Date

Address:

400 Logue Avenue

 

 

 

Mountain View, California 94043

 

Address

 

 

 

 

 

ATTACHMENTS:

2013 Equity Incentive Plan, as amended to the Date of Grant; Restricted Stock
Units Agreement and Plan Prospectus

2013 EIP Notice of Grant of RSUs Directors Initial (rev 10302017)